



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the presiding judge
    or justice may make an order directing that any information that could identify
    the complainant or a witness shall not be published in any document or
    broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)   an offence under section 151, 152,
    153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1, 172, 172.1, 172.2, 173,
    210, 211, 212, 213, 271, 272, 273, 279.01, 279.011, 279.02, 279.03, 280, 281,
    346 or 347,

(ii) an offence under section 144 (rape),
    145 (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii) an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more
    offences being dealt with in the same proceeding, at least one of which is an
    offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of the offences referred to
    in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)  at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)  on application made by the
    complainant, the prosecutor or any such witness, make the order.

(3)
In proceedings in respect of an offence under section
    163.1, a judge or justice shall make an order directing that any information
    that could identify a witness who is under the age of eighteen years, or any
    person who is the subject of a representation, written material or a recording
    that constitutes child pornography within the meaning of that section, shall
    not be published in any document or broadcast or transmitted in any way.

(4)
An order made under this section does not apply in
    respect of the disclosure of information in the course of the administration of
    justice when it is not the purpose of the disclosure to make the information
    known in the community. 2005, c. 32, s. 15, c. 43, s. 8;2010, c. 3, s. 5;2012,
    c. 1, s. 29.

486.6     (1)
Every person who fails to comply with an order
    made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is guilty of an
    offence punishable on summary conviction.

(2)
For greater certainty, an order referred to in subsection
    (1) applies to prohibit, in relation to proceedings taken against any person
    who fails to comply with the order, the publication in any document or the
    broadcasting or transmission in any way of information that could identify a
    victim, witness or justice system participant whose identity is protected by
    the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. N.K., 2015 ONCA 486

DATE: 20150626

DOCKET: C57994

Laskin, Gillese and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

N.K.

Appellant

Daniel Moore, for the appellant

Kevin Rawluk, for the respondent

Heard and released orally: June 18, 2015

On appeal from the conviction entered on July 18, 2013 by
    Justice
Katrina
Mulligan of the Ontario Court of
    Justice.

ENDORSEMENT

[1]

The appellant was charged with sexual offences arising out of three
    separate incidents of sexual assault. The defence accepted that the complainant
    was a credible witness. The critical issue at trial was the reliability of his
    testimony. The appellant did not testify.

[2]

The trial judge acquitted the appellant on the first two incidents. She
    found that the complainants evidence was not sufficiently reliable to meet the
    standard of proof beyond a reasonable doubt. On the third incident, however,
    the trial judge found the complainants evidence sufficiently reliable to meet
    the Crowns burden of proof.

[3]

In this court the appellant makes two submissions. First, the verdict
    was unreasonable. And second, the trial judges reasons for conviction were
    insufficient because she failed to come to grips with the impact on the third
    incident of her findings of unreliability on the first two incidents. We do not
    give effect to these submissions.

[4]

As we read the trial judges reasons she did not find that the
    complainant lied about the first two incidents. Indeed as we have said, the
    defence accepted that the complainants evidence was credible. The trial judge
    was simply not satisfied beyond a reasonable doubt that these incidents
    happened in the way the complainant described. And she gave reasons for her
    concerns about the reliability of the complainants evidence on these two
    incidents.

[5]

The third incident stood on a different footing. The complainant was
    older and the trial judge was satisfied that there was nothing in the trial
    record to raise any concerns about the reliability of his evidence. Thus, the
    verdict was reasonably supported by the evidence. Also, we are satisfied that
    the trial judge did come to grips with the impact on the third incident of her
    findings that the complainants testimony about the first two incidents was
    unreliable. She said at page 19 of her reasons:

Unlike the first two incidents, the evidence did not disclose
    anything that caused me to doubt the reliability of the complainants memory.
    Indeed his version of this third set of events went largely unchallenged. That
    is not to say that [N.K.] was required to testify and deny these allegations. I
    am saying, however, that not only did I believe the complainants evidence to
    what happened that day, but I found it to be reliable as well given his age,
    the shorter passage of time between the events complained of and his disclosure
    of same, the details provided, and the proven opportunity to commit the acts
    complained of.

[6]

Accordingly, this appeal is dismissed.

John Laskin J.A.

E.E. Gillese J.A.

K. van Rensburg J.A.


